Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 Palm Beach Gardens, Florida March 1, 2011 DYCOM ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, March 1, 2011 – Dycom Industries, Inc. (NYSE: DY) announced today its results for the second quarter ended January 29, 2011.The Company reported: · contract revenues of $218.2 million for the quarter ended January 29, 2011, as compared to $216.3 million for the quarter ended January 23, 2010, an increase of 0.9%; and · net loss on a GAAP basis of $5.1 million, or $0.14 loss per common share diluted, for the quarter ended January 29, 2011, compared to a net loss of $4.0 million, or $0.10 loss per common share diluted, for the quarter ended January 23, 2010. On a Non-GAAP basis, the net loss for the quarter ended January 29, 2011 was $1.2 million, or $0.03 per common share diluted.This Non-GAAP net loss excludes a $5.7 million pre-tax loss on debt extinguishment associated with the Company’s tender offer for its senior subordinated notes due 2015, which is described more fully below, and $0.2 million in pre-tax acquisition related costs. The Company also reported: · contract revenues of $479.8 million for the six months ended January 29, 2011, as compared to $475.4 million for the six months ended January 23, 2010, an increase of 0.9%; and · net income on a GAAP basis of $1.7 million, or $0.05 per common share diluted, for the six months ended January 29, 2011, compared to a net loss of $0.4 million, or $0.01 loss per common share diluted, for the six months ended January 23, 2010.On a Non-GAAP basis, net income for the six months ended January 29, 2011 was $5.5 million, or $0.15 per common share diluted, as compared to net income of $1.7 million, or $0.04 per common share diluted, for the six months ended January 23, 2010.Non-GAAP net income for the six months ended January 29, 2011 excludes a $5.7 million pre-tax loss on debt extinguishment associated with the Company’s tender offer for its senior subordinated notes due 2015, which is described more fully below, and $0.2 million in pre-tax acquisition related costs.Non-GAAP net income for the six months ended January 23, 2010 excludes a $2.0 million pre-tax charge in cost of earned revenues for the settlement of a wage and hour class action claim and a $1.1 million non-cash charge to income tax expense for a valuation allowance against a deferred tax asset recorded during the first quarter of fiscal 2010. See the accompanying tables which present a reconciliation of Non-GAAP net income (loss) to GAAP net income (loss). During the quarter ended January 29, 2011, Dycom Investments, Inc., a subsidiary of the Company, issued $187.5million aggregate principal amount of 7.125% senior subordinated notes due 2021 in a private placement.A portion of the net proceeds was used (1) to fund the Company’s purchase in January 2011 of $86.96 million aggregate principal amount of its outstanding 8.125% senior subordinated notes due 2015 (the “2015 Notes”) pursuant to a tender offer, and (2) to fund the Company’s redemption in February 2011 of the remaining $48.39million outstanding aggregate principal amount of 2015 Notes at a price equal to 104.063% of the principal amount. The $48.39 million in aggregate principal amount of the 2015 Notes redeemed in February 2011 is included in current portion of debt in the condensed consolidated balance sheet as of January 29, 2011. Steven Nielsen, President and Chief Executive Officer of the Company stated, “Our second quarter revenues and margins were adversely impacted by difficult weather conditions across the country.Yet despite these results, we remain confident that business is improving.During the quarter we grew backlog, lowered our cost of capital through the refinancing of our senior subordinated notes and completed two acquisitions which add to our growth potential.” A Tele-Conference call and slide presentation to review the Company’s results will be hosted at 9a.m.(ET), Wednesday, March 2, 2011; call 800-700-7414 (United States) or 651-224-7472 (International) ten minutes before the conference call begins and ask for the “Dycom Results” conference call.A live webcast of the conference call, along with the slide presentation, will be available at http://www.dycomind.com under the heading “Events.”The slide presentation will be available at approximately 8 a.m. (ET) on Wednesday, March 2, 2011.If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the slide presentation will be available at http://www.dycomind.com until Friday, April1, 2011. Dycom is a leading provider of specialty contracting services throughout the United States.These services include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. Fiscal 2011 second quarter results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections.Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release.Such risks and uncertainties include business and economic conditions in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the future impact of any acquisitions, the anticipated outcome of other contingent events, including litigation, liquidity needs, the availability of financing and the other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follow NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS January 29, 2011 and July 31, 2010 Unaudited January 29, July 31, (Dollars in thousands) ASSETS Current Assets: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Deferred tax assets, net Income taxes receivable Inventories Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other Total $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Current portion of debt 47 Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities Long-term debt Accrued insurance claims Deferred tax liabilities, net non-current Other liabilities Stockholders' Equity Total $ $ NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Six Months Six Months Ended Ended Ended Ended January 29, January 23, January 29, January 23, (Dollars in thousands, except per share amounts) Contract revenues $ Cost of earned revenues, excluding depreciation and amortization General and administrative expenses (1) Depreciation and amortization Total Interest income 34 22 63 58 Interest expense Loss on debt extinguishment - - Other income, net Income (loss) before income taxes Provision (benefit) for income taxes Net income (loss) $ Earnings (loss) per common share: Basic earnings (loss) per common share $ Diluted earnings (loss) per common share $ Shares used in computing income (loss) per common share: Basic Diluted (1) Includes stock-based compensation expense of $1.0 million and $1.8 million for the three months and six months ended January 29, 2011, respectively, and $0.7 million and $1.7 million for the three and six months ended January 23, 2010, respectively. NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited Three Months Three Months Six Months Six Months Ended Ended Ended Ended January 29, January 23, January 29, January 23, (Dollars in thousands, except per share amounts) Pre-Tax Reconciling Items decreasing net income (loss) Loss on debt extinguishment $ $ - $ $ - Acquisition related costs - - Charge for wage and hour class action settlement - - - Valuation allowance on deferred tax asset - - - Total Reconciling Items $ $ - $ $ GAAP net income (loss) $ Adjustment for Reconciling Items above, net of tax - Non-GAAP net income (loss) $ Earnings (loss) per common share: Basic earnings (loss) per common share- GAAP $ Adjustment for Reconciling Items above, net of tax - Basic earnings (loss) per common share - Non-GAAP $ Diluted earnings (loss) per common share - GAAP $ Adjustment for Reconciling Items above, net of tax - Diluted earnings (loss) per common share - Non-GAAP $ Earnings (loss) per share amounts may not add due to rounding. Shares used in computing GAAP earnings (loss) per common share and adjustment for Reconciling Items above: Basic Diluted Shares used in computing Non-GAAP earnings (loss) per common share: Basic Diluted
